Citation Nr: 1200921	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  04-30 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for left hand weakness, including as secondary to service-connected scars of the left hand.


REPRESENTATION

Veteran represented by:  Douglas E. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active military service from January 1957 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen a previously denied claim of service connection for left hand weakness, including as secondary to service-connected scars of the left hand, on the grounds that new and material evidence had not been presented.  

In September 2008 the Veteran testified regarding his claim in a Decision Review Officer hearing; and in July 2009, he appeared before the undersigned Acting Veterans Law Judge sitting in Nashville, Tennessee.  Transcripts of both hearings are in the claims file.  

In a decision dated in June 2010 the Board, in pertinent part, denied the Veteran's request to reopen his claim of service connection for left hand weakness.  The Veteran appealed that decision to the Court of Appeals for Veterans' Claims (Court).

In an Order dated in June 2011, the Court, on Joint Motion of the parties (VA Secretary and the Veteran), vacated that part of the Board's June 2010 decision that denied the Veteran's request to reopen his previously denied claim of service connection for left hand weakness, and remanded the matter to the Board for further action.

The Board notes that its June 2010 decision also pertains to the issues of whether new and material evidence has been presented to reopen a claim of service connection for a low back disability, and entitlement to compensation under 38 U.S.C.A. § 1151 for postoperative respiratory residuals of a coronary artery bypass graft performed at a VA facility in March 1994.  The Board remanded these two issues for further development and readjudication.  As readjudication of these issues has not been completed by the agency of original jurisdiction (i.e., the RO), they will not be discussed in this decision.  

The reopened claim of service connection for left hand weakness, including as secondary to service-connected left hand scars, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  In a rating decision in August 2004, the RO denied the claim of service connection for left hand weakness; after the Veteran was notified of the adverse determination and of his right to appeal, he did not appeal the rating decision and the rating decision became final by operation of law based on the evidence then of record. 

2.  The additional evidence presented since the August 2004 RO rating decision, denying service connection for left hand weakness, relates to an unestablished fact necessary to substantiate the claim of service connection.  


CONCLUSIONS OF LAW

New and material evidence has been presented to reopen the claim of service connection for left hand weakness.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the application to reopen the claim of service connection for left hand weakness is favorable to the Veteran, no further action is required to comply with the VCAA.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in August 2004, the RO denied service connection for left hand weakness on the grounds that there was no evidence of a nexus to the injury to the hand during service.  After the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although the August 2004 rating decision is final, the claim for service connection may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

In correspondence dated in January 2006, the Veteran requested that his claim for service connection be reopened based on the presentation of new and material evidence.

In a rating decision in July 2006, the RO denied the claim on the grounds that new and material evidence had not been received to reopen the claim of service connection.  The Veteran appealed that decision.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  See also Shade v. Shinseki, 24 Vet. App. 110 (2010)(regulations do not require new and material evidence as to each previously unproven element of a claim).

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence Previously Considered 

The evidence considered at the time of the August 2004 decision, which denied service connection for left hand weakness, is discussed as follows.  Service treatment records confirm that the Veteran's left hand was injured in a July1957 rollover motor vehicle accident, and that he received treatment for lacerations.  VA medical records in the file at that time did not pertain to impairment of the left hand.  In a letter dated in February 1983, a private physician references the onset of persistent low back pain after a jeep accident in July 1975.  In notations in June and July 2002, a VA physician referenced "a history of paralysis of the left arm after injury several years ago."  

The file also contained three VA examination reports.  In a report of a VA hand examination conducted in June 1998, it was noted that there was no motion on the left at all, that the Veteran was unable to grasp with the left hand, that there was no bone or muscle loss, and that the right hand was larger than the left.  The diagnosis was paralysis of the left hand with sensory retention, post traumatic.  

In a report of a VA muscles examination conducted in November 1999, it was noted that there was no muscle strength in the left hand apart from weak movement of the left thumb, but no tissue loss.  The examiner remarked that the Veteran carried his left arm as though it were paralyzed.  The diagnosis was paralysis of the left upper extremity from the shoulder to the hand, except for the thumb.  The examiner added that he had reviewed the claims file, and averred that he was unable to make the causal connection between the edema in-service and current residuals, but then opined that it was at least as likely as not that the identified residuals were due to the in-service injury to the left hand.  

In a report of a VA neurological examination conducted in November 1999, it was noted that the left hand was hyperapathic to touch, but there was no evidence of contracture or the slightest hint of resistance on hyperextension or flexion of the fingers and thumb with passive ranging.  The examiner concluded that there was no evidence of chronic changes of disuse that would accompany left upper extremity weakness on the basis of stroke or upper motor neuron findings, and that there was no evidence of flaccidity of the left upper extremity to suggest nerve severance.  Subsequent nerve conduction studies in December 1999 revealed sensory motor polyneuropathy.  In a note dated in December 1999, the VA examiner expounded that the nerve conduction findings were indicative of more generalized neuropathic process as opposed to a hand injury in which typically most, but not all, of the nerves would be affected.  He reiterated that the study showed that nerve continuity had not been disrupted, as would occur in an injury where the nerve was cut by glass.

Additional Evidence and Analysis

The additional evidence consists, in pertinent part, of an October 2005 Return to Work note from a private physician, in which he averred that the Veteran had no use of the left arm or hand secondary to a 1957 jeep accident, and of an August 2009 statement from the same physician, in which he noted that the Veteran was in a jeep accident in 1957 which left him with left arm weakness, and that the Veteran "did suffer disability from the accident."  

This evidence is new because it was not of record at the time of the initial decision.  It is also material because it, along with the Veteran's complaints since service of left hand grip loss (see, e.g., his October 1957 claim for VA compensation), suggests that the Veteran's current complaints may be related to a July 1957 in service motor vehicle accident.  See 38 C.F.R. § 3.156(a) (material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim).  It thus raises a reasonable possibility of substantiating the claim of service connection.  New and material evidence having been presented, the Veteran's application to reopen his claim of service connection for left hand weakness is granted.  38 C.F.R. § 3.156.


ORDER

As new and material evidence has been presented, the claim of service connection for left hand weakness is reopened, and to this extent only the appeal is granted. 


REMAND

Prior to considering the claim of service connection for left hand weakness on the merits, further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claim.  38 C.F.R. § 3.159.

The question of whether the Veteran's current left hand weakness is related to an in-service event or to his service-connected left hand scars needs to be clarified.  The Veteran has complained of left hand grip loss since December 1957.  In 1998, a VA hand examiner averred that the left hand paralysis was post traumatic, but did not speculate as to the source of the trauma.  On a VA neurological examination in 1999, nerve conduction studies showed sensory motor polyneuropathy, but the examiner indicated that it was unlikely that the Veteran's left hand paralysis was due to severance of the nerves by glass.  On a VA muscles examination in 1999, the examiner equivocated as to whether the Veteran's left hand atrophy was related to the 1957 motor vehicle accident in service.  Although a private physician later suggested, in a Return to Work note dated in October 2005 and in a letter in August 2009, that there may be a nexus to the in-service motor vehicle accident, he did not elaborate or provide rationale for his opinion.  The evidence is thus inadequate for a decision in this matter and a new examination is warranted.  38 C.F.R. § 3.326.  

Additionally, the RO should provide the Veteran with VCAA notice of the information and evidence needed to substantiate his claim of service connection for left hand weakness on a secondary basis (38 C.F.R. § 3.310).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice that informs him of the information and evidence needed to substantiate his claim of service connection for left hand weakness on a secondary basis, under 38 C.F.R. § 3.310, specifically as secondary to service-connected scars of the left hand.  

2.  Schedule the Veteran for an appropriate VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that his left hand weakness is related to an event during his period of service from January 1957 to September 1957, including the documented motor vehicle accident in July 1957.  All indicated tests should be performed, and all findings reported in detail.  

If the examiner determines that the Veteran's left hand weakness is not related to an event in service, the examiner is asked to opine as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that the Veteran's left hand weakness was either caused or aggravated by the Veteran's service-connected left hand scars. 

The examiner is asked to consider, and comment as necessary, on the pertinent reports of record, to include service treatment records showing the Veteran received lacerations in a motor vehicle accident; notations in June and July 2002 of a VA physician who referenced "a history of paralysis of the left arm after injury several years ago"; VA examination (hand, muscles, and neurological) reports in June 1998 and November 1999 indicating paralysis of the left hand (posttraumatic) that was possibly a residual of the in-service injury yet results of nerve conduction studies were not necessarily consistent with a hand injury; and statements of a private physician in October 2005 and August 2009 who opined that the Veteran suffered disability from a Jeep accident in 1957 that left him with left arm/hand weakness.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of beyond the natural clinical course due to the service-connected left hand scars disability.  

If, after a review of the record, an opinion on causation/aggravation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation/aggravation cannot be determined because there are several etiologies, when one, namely, the in-service event, is not more likely than any other to cause/aggravate the Veteran's current left hand weakness and that an opinion on causation/aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's claims file must be made available to the VA examiner for review.  A rationale for all opinions proffered must be set forth in the examination report.

3.  After the above has been completed, readjudicate the claim, to include consideration of all additional evidence associated with the file since the RO's previous review of the evidence.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


